Exhibit 10.1
Execution Version





--------------------------------------------------------------------------------



EIGHTH AMENDMENT
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT


DATED AS OF MAY 6, 2016
AMONG
NORTHERN OIL AND GAS, INC.,
as Borrower,
ROYAL BANK OF CANADA,
as Administrative Agent,
AND
THE LENDERS PARTY HERETO



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






EIGHTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of May 6, 2016, is by and among Northern Oil and Gas,
Inc., a Minnesota corporation (the “Borrower”), Royal Bank of Canada (the
“Administrative Agent”), and the Lenders party hereto.
R E C I T A L S:
WHEREAS, the Borrower, the Administrative Agent and the other Lenders party
thereto entered into that certain Third Amended and Restated Credit Agreement,
dated as of February 28, 2012 (as previously amended by the First Amendment
dated as of June 29, 2012, the Second Amendment dated as of September 28, 2012,
the Third Amendment dated as of March 28, 2013, the Fourth Amendment dated as of
September 30, 2013, the Fifth Amendment dated as of April 7, 2015, the Sixth
Amendment dated as of May 13, 2015, the Seventh Amendment dated as of October
21, 2015 and as the same may be further amended, modified, supplemented or
restated from time to time, the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth below; and
WHEREAS, the Administrative Agent and the Lenders are willing to (i) amend the
Credit Agreement and (ii) take such other actions as provided herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
ARTICLE I
Definitions
Each capitalized term used in this Amendment and not defined herein shall have
the meaning assigned to such term in the Credit Agreement.
ARTICLE II
Amendments to Credit Agreement


Section 2.01    Amendment to Section 1.02 of the Credit Agreement. Section 1.02
of the Credit Agreement is hereby amended by adding the following definitions
where alphabetically appropriate:
“Account Control Agreement” shall mean, as to any deposit account or securities
account of any Credit Party held with a financial institution, an agreement or
agreements, in form and substance reasonably acceptable to the Administrative
Agent, among such Credit





--------------------------------------------------------------------------------





Party owning such deposit account or securities account, the Administrative
Agent and the financial institution at which such deposit account or securities
account is located, which agreement establishes the Administrative Agent’s
control with respect to such deposit account. For purposes of this definition,
the term “control” means “control” within the meaning of Article 9 of the UCC.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Consolidated Cash Balance” means, as of any date, the aggregate amount of cash
and cash equivalents of the Credit Parties as of such date (other than Excluded
Cash).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eighth Amendment Effective Date” means May 6, 2016.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Excluded Accounts” means deposit accounts that are used solely for payroll
funding, payroll taxes and other employee wage and benefit payments, tax
payments or trust purposes.
“Excluded Cash” means, as of any date, (i) the aggregate amount of cash of the
Credit Parties received as proceeds of any issuance by the Borrower of any
Permitted Additional Debt or any issuance of Equity Interests by the Borrower;
provided that in each such case prior to the permitted application thereof, such
cash is deposited in a segregated


2

--------------------------------------------------------------------------------





deposit account that is subject to an Account Control Agreement, (ii) any cash
set aside to pay royalty obligations of the Credit Parties then due and owing to
third parties and for which the Credit Parties have issued checks or have
initiated wires or ACH transfers in order to pay such amounts (or will issue
checks or initiate wires or ACH transfers within five Business Days), (iii) any
cash set aside to pay in the ordinary course of business, obligations of the
Credit Parties (other than royalty obligations) then due and owing or that will
become due and owing within five Business Days to third parties and for which
the Credit Parties have issued checks or have initiated wires or ACH transfers
in order to pay such amounts (or will issue checks or initiate wires or ACH
transfers in order to pay such amounts within five Business Days) and (iv) any
cash set aside to pay the purchase price in connection with acquisitions of the
Credit Parties permitted under this Agreement then due and owing or that will
become due and owing within five Business Days to third parties and for which
(A) the Credit Parties have issued checks or have initiated wires or ACH
transfers in order to pay such amounts (or will issue checks or initiate wires
or ACH transfers in order to pay such amounts within five Business Days) and (B)
the Borrower has delivered a certificate from a Responsible Officer to the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent, which such certificate shall include a summary of such
acquisition, including, among other things, the purchase price and the third
party buyer.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 2.02    Amendment and Restatement of Definitions in Credit Agreement.
The following definition contained in Section 1.02 of the Credit Agreement is
hereby amended and restated to read in full as follows:
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period:


(a)    the rate of interest per annum, expressed on the basis of a year of 360
days, determined by the Administrative Agent, which is equal to the offered rate
that appears on the page of the Reuters LIBOR01 screen (or any successor thereto
as may be selected by the Administrative Agent) that displays an average British
Bankers Association Interest Settlement Rate for deposits in dollars with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) business days prior to the first day of such Interest
Period, or
(b)    if the rates referenced in the preceding subsection (a) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest, expressed on a basis of 360 days at which deposits in dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBO Rate loan being made, continued or converted by
the Administrative Agent and with a term and amount comparable to such Interest
Period and principal amount of such LIBO Rate loan as would be offered by the


3

--------------------------------------------------------------------------------





Administrative Agent’s London Branch to major banks in the offshore dollar
market at their request at approximately 11:00 a.m. (London time) two (2)
business days prior to the first day of such Interest Period;
provided that, if the rate determined based upon either clause (a) or (b) above
is less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
Section 2.03    Amendment to Definition of “Applicable Margin”. Section 1.02 of
the Credit Agreement is hereby amended by replacing the Utilization Grid in the
definition of “Applicable Margin” with the following:
Utilization Grid
Borrowing Base Utilization Percentage
<25%
≥25%
<50%
≥50%
<75%
≥75%
<90%
≥90%
Eurodollar Loans
2.00%
2.25%
2.50%
2.75%
3.00%
ABR Loans
1.00%
1.25%
1.50%
1.75%
2.00%



Section 2.04    Amendment to Definition of “Defaulting Lender”. Section 1.02 of
the Credit Agreement is amended hereby by amending and restating clause (f) of
the definition “Defaulting Lender” to read in full as follows:
“(f) (i) become the subject of a bankruptcy or insolvency proceeding, (ii) has
had a receiver, conservator, administrator, trustee, custodian or similar Person
appointed for it, (iii) has taken any action in furtherance of, or indicating
its consent to, approval of or acquiescence in any such proceeding or
appointment, (iv) become subject of a Bail-in Action, or (v) has a direct or
indirect parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, administrator,
trustee, custodian or similar Person appointed for it, or has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any such proceeding or appointment or has become subject to a Bail-in Action;
provided that a Lender shall not become a Defaulting Lender solely as the result
of the acquisition or maintenance of an ownership interest in such Lender or its
parent company, or the exercise of control over such Lender or its parent
company, by a Governmental Authority, as long as such ownership interest or
exercise of control does not result in or provide such Lender or its parent
company with immunity from the jurisdiction of courts within the United States
or from the enforcement of judgments or writs of attachment on its assets or
permit such Lender or its parent company (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any such Agreements made by such Lender
or its parent company; provided further that the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator with respect
to a Lender or a Lender’s direct or indirect parent company under the Dutch
Financial Supervision Act 2007 (as amended from time to time and including any
successor legislation) shall not result in a Lender being deemed a Defaulting
Lender.”


4

--------------------------------------------------------------------------------





Section 2.05    Amendment to Section 3.04 of the Credit Agreement. Section 3.04
of the Credit Agreement is hereby amended by adding a new clause (e) at the end
of such Section to read in full as follows:
“(e)    If, as of the end of any Business Day, the Consolidated Cash Balance
exceeds $15,000,000, then, within 5 Business Days of such date, the Borrower
shall have prepaid Borrowings in an amount equal to the lesser of (x) the amount
necessary to reduce the Consolidated Cash Balance to $15,000,000 and (y) the
aggregate principal amount of all Borrowings outstanding at such time. Such
prepayment will not result in the reduction of the Maximum Credit Amounts.”
Section 2.06    Amendments to Section 6.02 of the Credit Agreement. Section 6.02
of the Credit Agreement is hereby amended as follows:
(a)    by inserting a new section (g) thereof immediately following clause (f)
thereof to read in full as follows:
“(g)    At the time of and immediately after giving effect to such Borrowing and
the application of the proceeds thereof or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, the Consolidated Cash Balance
shall not exceed an amount equal to $15,000,000.”
(b)    by amending and restating the final paragraph thereof to read in full as
follows:
“Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Sections 6.02(a) through (g), except that the Borrower’s
representation and warranty with respect to Section 6.02(d) shall be deemed to
be to its knowledge.”
Section 2.07    Amendments to Article VII. Article VII of the Credit Agreement
is hereby amended by adding new Section 7.32 thereto immediately after Section
7.31 thereof, which new Section 7.32 shall read in full as follows:
“Section 7.32    EEA Financial Institution. No Credit Party is an EEA Financial
Institution.”
Section 2.08    Amendment to Article VIII of the Credit Agreement. Article VIII
of the Credit Agreement is hereby amended by inserting new Section 8.19 thereof
at the end of such article to read in full as follows:
“Section 8.19    Accounts. Each Credit Party shall:
(a) from and after the 30th day following the Eighth Amendment Effective Date
(or such later date as may be extended by the Administrative Agent in its sole
discretion from time to time), cause all of its deposit accounts and securities
accounts, other than Excluded Accounts, to be subject to Account Control
Agreements; and


5

--------------------------------------------------------------------------------





(b) upon the request of the Administrative Agent, promptly provide a schedule of
the deposit accounts and securities accounts of the Credit Parties, together
with such other information in respect of such accounts as the Administrative
Agent may reasonably request.”
Section 2.09    Amendments to Section 9.01 of the Credit Agreement.
Section 9.01(c) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“(c)    Ratio of EBITDAX to Interest. The Borrower will not permit its ratio of
EBITDAX to interest expense (determined in accordance with GAAP) for the four
fiscal quarters then ended (i) as of the last day of the fiscal quarters ending
on or after March 31, 2016 but prior to December 31, 2016, to be less than 2.5
to 1.00, (ii) as of the last day of the fiscal quarter ending on December 31,
2016, to be less than 1.75 to 1.00, (iii) as of the last day of the fiscal
quarter ending on March 31, 2017, to be less than 1.5 to 1.00, (iv) as of the
last day of the fiscal quarters ending on or after June 30, 2017 but prior to
December 31, 2017, to be less than 1.25 to 1.00, (v) as of the last day of the
fiscal quarters ending on or after December 31, 2017 but prior to June 30, 2018,
to be less than 1.00 to 1.00 and (vi) as of the last day of the fiscal quarters
ending on or after June 30, 2018, to be less than 2.5 to 1.00; provided however,
if, in accordance with GAAP, the Borrower realizes any non-cash charges
categorized as interest expense (including any such charges resulting from the
accelerated realization of amortizing fees paid to the Administrative Agent or
any Lender in connection with this Agreement in any given fiscal quarter as a
result of a Borrowing Base reduction), then such non-cash charges shall be
excluded from the calculation of interest expense for purposes of this Section
9.01(c).”
Section 2.10    Amendment to Article XII of the Credit Agreement. Article XIV of
the Credit Agreement is hereby amended by adding new Section 12.18 thereto
immediately after Section 12.17 thereof, which new Section 12.18 shall read in
full as follows:
“Section 12.18     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


6

--------------------------------------------------------------------------------





(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”
ARTICLE III
Reaffirmation of the Borrowing Base


Section 3.01    Redetermination of the Borrowing Base. Notwithstanding the
requirements of Section 2.07 of the Credit Agreement, effective as of the Eighth
Amendment Effective Date, the amount of the Borrowing Base shall be reduced to
$350,000,000.00, subject to further adjustments from time to time pursuant to
Section 2.07, Section 8.13(c) or Section 9.12(d) of the Credit Agreement. The
redetermination of the Borrowing Base pursuant to this Section 3.01 of this
Amendment shall constitute the Scheduled Redetermination for April 1, 2016.
ARTICLE IV
Conditions Precedent


This Amendment shall become effective as of the date first referenced above when
and only when the following conditions are satisfied (the “Eighth Amendment
Effective Date”):
(a)    the Administrative Agent shall have received duly executed counterparts
of this Amendment from the Borrower and the Lenders, in such numbers as the
Administrative Agent or its counsel may reasonably request;
(b)    The Borrower shall have paid to the Administrative Agent, for the account
of each Lender executing this Amendment, an amendment fee in an amount equal to
12.5 basis points (0.125%) of such Lender’s Applicable Percentage of the
Borrowing Base after giving effect to this Amendment; and
(c)    the Administrative Agent and the Lenders shall have received all fees due
and payable on or prior to the effectiveness hereof as provided in any Loan
Document, including reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower under the Credit Agreement
(including, without limitation, the reasonable fees and expenses of counsel to
the Administrative Agent).


7

--------------------------------------------------------------------------------





ARTICLE V
Representations and Warranties


The Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
(a)    Each of the representations and warranties made by the Borrower under the
Credit Agreement and each other Loan Document is true and correct on and as of
the actual date of execution of this Amendment by the Borrower, as if made on
and as of such date, except for any representations and warranties made as of a
specified date, which are true and correct as of such specified date.
(b)    At the time of, and immediately after giving effect to, this Amendment,
no Default has occurred and is continuing.
(c)    The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by the Borrower.
(d)    This Amendment constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
(e)    The execution, delivery and performance by the Borrower of this Amendment
(i) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any other third Person
(including the members or any class of directors of the Borrower or any other
Person, whether interested or disinterested), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except (a) such as have been obtained or made and are in
full force and effect, and (b) the Borrower may need to file a current report on
Form 8‑K with the SEC disclosing this Amendment, (ii) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or their Properties, or give rise to a right thereunder to require
any payment to be made by the Borrower or such Subsidiary and (iv) will not
result in the creation or imposition of any Lien on any Property of the Borrower
or any of its Subsidiaries (other than the Liens created by the Loan Documents).
ARTICLE VI
Miscellaneous


Section 6.01    Credit Agreement in Full Force and Effect as Amended. Except as
specifically amended hereby, the Credit Agreement and other Loan Documents shall
remain in full force and effect and are hereby ratified and confirmed as so
amended. Except as expressly set forth herein, this Amendment shall not be
deemed to be a waiver, amendment or modification of any provisions of the Credit
Agreement or any other Loan Document or any right, power or remedy of


8

--------------------------------------------------------------------------------





the Administrative Agent or the Lenders, or constitute a waiver of any provision
of the Credit Agreement or any other Loan Document, or any other document,
instrument and/or agreement executed or delivered in connection therewith or of
any Default or Event of Default under any of the foregoing, in each case whether
arising before or after the date hereof or as a result of performance hereunder
or thereunder. This Amendment also shall not preclude the future exercise of any
right, remedy, power, or privilege available to the Administrative Agent and/or
the Lenders whether under the Credit Agreement, the other Loan Documents, at law
or otherwise. All references to the Credit Agreement shall be deemed to mean the
Credit Agreement as modified hereby. The parties hereto agree to be bound by the
terms and conditions of the Credit Agreement and Loan Documents as amended by
this Amendment, as though such terms and conditions were set forth herein. Each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended by this Amendment, and each reference herein or in any
other Loan Documents to the “Credit Agreement” shall mean and be a reference to
the Credit Agreement as amended and modified by this Amendment.
Section 6.02    Governing Law. THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.
Section 6.03    Descriptive Headings, Etc. The descriptive headings of the
sections of this Amendment are inserted for convenience only and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.
The statements made and the terms defined in the recitals to this Amendment are
hereby incorporated into this Amendment in their entirety.
Section 6.04    Entire Agreement. This Amendment and the documents referred to
herein represent the entire understanding of the parties hereto regarding the
subject matter hereof and supersede all prior and contemporaneous oral and
written agreements of the parties hereto with respect to the subject matter
hereof.
Section 6.05    Loan Document. This Amendment is a Loan Document executed under
the Credit Agreement, and all provisions in the Credit Agreement pertaining to
Loan Documents apply hereto.
Section 6.06    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute but one agreement. Delivery of an executed counterpart of the
signature page of this Amendment by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart thereof.
Section 6.07    Successors. The execution and delivery of this Amendment by any
Lender shall be binding upon each of its successors and assigns.


(Signature Pages Follow)


9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first written
above.
NORTHERN OIL AND GAS, INC., as the Borrower
By:     /s/ Thomas W. Stoelk
Name: Thomas W. Stoelk
Title: Chief Financial Officer








SIGNATURE PAGE
EIGHTH AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as Administrative Agent




By: /s/ Rodica Dutka    
Name:    Rodica Dutka
Title:    Manager, Agency




ROYAL BANK OF CANADA, as a Lender




By:     /s/ Don J. McKinnerney    
Name:    Don J. McKinnerney
Title:    Authorized Signatory






SIGNATURE PAGE
EIGHTH AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





SUNTRUST BANK, as a Lender




By:     /s/ Shannon Juhan    
Name:    Shannon Juhan
Title:    Director






SIGNATURE PAGE
EIGHTH AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





BMO HARRIS FINANCING, INC., as a Lender




By:     /s/ Melissa Guzmann    
Name:    Melissa Gezmann
Title:    Vice President






SIGNATURE PAGE
EIGHTH AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION, as a Lender




By:     /s/ John Dravenstott    
Name:    John Dravenstott
Title:    Vice President








SIGNATURE PAGE
EIGHTH AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





SANTANDER BANK, N.A., as a Lender




By:     /s/ Aidan Lanigan    
Name:    Aidan Lanigan
Title:    Senior Vice President


By:     /s/ Payal Shah    
Name:    Payal Shah
Title:    Vice President






SIGNATURE PAGE
EIGHTH AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender




By:     /s/ Robert James    
Name:    Robert James
Title:    Director






SIGNATURE PAGE
EIGHTH AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





BOKF, NA dba BANK OF OKLAHOMA, as a Lender




By:     /s/ Parker Heikes    
Name:    Parker Heikes
Title:    Vice President






SIGNATURE PAGE
EIGHTH AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





BRANCH BANKING & TRUST COMPANY, as a Lender




By:     /s/ Ryan K. Michael    
Name:    Ryan K. Michael
Title:    Senior Vice President






SIGNATURE PAGE
EIGHTH AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





CADENCE BANK, N.A., as a Lender




By:     /s/ Kyle Gruen    
Name:    Kyle Gruen
Title:    AVP






SIGNATURE PAGE
EIGHTH AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA, as a Lender




By:     /s/ Alan Dawson    
Name:    Alan Dawson
Title:    Director






SIGNATURE PAGE
EIGHTH AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





ING CAPITAL LLC, as a Lender




By:     /s/ Josh Strong    
Name:    Josh Strong
Title:    Director


By:     /s/ Charles Hall    
Name:    Charles Hall
Title:    Managing Director






SIGNATURE PAGE
EIGHTH AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





FIFTH THIRD BANK, as a Lender




By:     /s/ Thomas Kleiderer    
Name:    Thomas Kleiderer
Title:    Director




SIGNATURE PAGE
EIGHTH AMENDMENT TO CREDIT AGREEMENT